815 F.2d 81
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, and Bonnie Burks, Revenue Agent ofthe Internal Revenue Service, Plaintiffs-Appellees,Anthony Bertoni and the Honorable George E. Woods,Respondents-Appellees,v.Hallison H. YOUNG, in his Capacity as an Officer andResponsible Employee of Patmon, Young & Kirk,P.C., Defendant-Appellant, Petitioner-Appellant.
Nos. 86-1525, 86-1628, 86-1685 and 86-1830.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1987.

Before:  NELSON and NORRIS, Circuit Judges;  and PECK, Senior Circuit Judge.
PER CURIAM.


1
Four expedited and consolidated appeals have been taken as a result of the district court's imposition of civil contempt sanctions against appellant Hallison H. Young.  The first appeal, No. 86-1525, is taken from an order finding that Young had failed to purge himself of civil contempt and directing his incarceration.  Appeal Nos. 86-1628 and 86-1685 are taken from the district court's denial of motions seeking reconsideration of the order imposing sanctions.  Appeal No. 86-1830 is taken from an order dismissing Young's attempt to collaterally challenge his incarceration through a petition for a writ of habeas corpus.  Appellant remained incarcerated at the time we heard these consolidated appeals.


2
Subsequently, on December 22, 1986, the district court released Young from custody for the stated reason that, although Young had not purged himself of contempt, the court was satisfied that its contempt order no longer had any coercive effect.  Having reviewed the submissions of counsel, directed to the question of whether the district court's action renders these appeals moot, we conclude that the appeals should be dismissed for the reason that no justiciable issues remain before this court on appeal, as the result of the action taken by the district court on December 22.


3
Accordingly, the appeals are dismissed.